Citation Nr: 0426859	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  00-11 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder. 
 
2.  Entitlement to service connection for a left eye 
disability. 

3.  Entitlement to service connection for diabetes mellitus. 
 
4.  Entitlement to service connection for arterial 
hypertension. 
 
5.  Entitlement to service connection for headaches. 
 
6.  Entitlement to service connection for low back disorder. 
 
7.  Entitlement to service connection for a disability of the 
ear, nose and throat (ENT).




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 until 
September 1957.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from an 
August 1999 rating decision by the Regional Office (RO) in 
San Juan, Puerto Rico that denied service connection for an 
anxiety disorder, diabetes mellitus, arterial hypertension, 
headaches, lumbar dextroscoliosis with myositis and 
degenerative joint disease of the lumbar spine, ENT 
disability, and left eye vision loss on the basis that the 
claims were not well grounded.  

These issues were subsequently re-adjudicated on a de novo 
basis by the RO pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  


FINDINGS OF FACT

1.  An acquired psychiatric disorder was first clinically 
demonstrated many years after discharge from active duty and 
there is no competent clinical evidence of record which links 
the veteran's psychiatric disability to service.

2.  A left eye disability was first clinically shown many 
years after discharge from active duty and there is no 
competent clinical evidence of record which links a left eye 
disability to service.

3.  Diabetes mellitus was first clinically demonstrated many 
years after discharge from active duty and there is no 
competent clinical evidence of record which links diabetes to 
service.

4.  Arterial hypertension was first clinically demonstrated 
many years after discharge from active duty and there is no 
competent clinical evidence of record, which links 
hypertension disorder to service.

5.  Chronic lumbar spine disability was first clinically 
demonstrated many years after discharge from active duty and 
there is no competent clinical evidence of record which links 
his low back disability to service.

6.  Headaches were first clinically indicated many years 
after discharge from active duty and there is no competent 
clinical evidence of record that links headaches to service.

7.  There is no current clinical diagnosis of an ENT 
disability.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service nor may a psychosis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2003).

2.  A left eye disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

3.  Diabetes mellitus was not incurred in or aggravated by 
service nor may diabetes mellitus be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2003).   
 
4.  Arterial hypertension was not incurred in or aggravated 
by service nor may arterial hypertension be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2003). 
 
5.   Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003). 
 
6.  Low back disability not incurred in or aggravated by 
service nor may arthritis be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2003). 
 
7.  Disability of the ear, nose and throat was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate the claims currently being 
adjudicated.  He was provided with a copy of the pertinent 
rating action, as well as a statement of the case in May 2000 
and a supplemental statement of the case in May 2003.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding these claims, and the evidence 
which has been received in this regard.  In letters dated 
February 2001, November 2001, and September 2002, the veteran 
was notified of information and evidence needed to establish 
his claims and what evidence the VA would attempt to obtain 
on his behalf.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA examinations were conducted in December 1998 and the case 
was remanded for further development in May 2001.  The RO has 
obtained the VA and private records identified by the 
appellant and they are now on file.  The veteran's service 
medical records were apparently destroyed in a fire at the 
National Personnel Records Center.  Attempts to reconstruct 
these records were unsuccessful.  The Board finds that 
additional development in this area would not prove to be 
successful.  The Board finds that VA has met its duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims currently being decided.  

The Board notes that the veteran was informed of the VCAA 
subsequent to the appealed rating decision in violation of 
the VCAA and was not specifically informed to provide copies 
of all evidence in his possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by these defects.  In 
this regard, the Board notes the veteran was provided notice 
of the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A. § 1131 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 C.F.R. § 3.303 
(2003).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."   

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2003).  

Service connection may also be granted where a veteran served 
continuously for 90 days during a period of war or during 
peacetime service after December 31, 1946, and a psychosis, 
diabetes mellitus, arthritis or cardiovascular disease 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Congenital or developmental defects, and refractive error of 
the eye, are not diseases or injuries in the meaning of 
applicable legislation for disability compensation purposes. 
38 C.F.R. § 3.303(c) (2002).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2002). It is the Secretary's burden to 
rebut the presumption of in-service aggravation.

Lay statements are competent evidence when describing 
inservice experiences and symptoms.  However, when the 
determinant issue involves a question of medical diagnosis or 
medical causation, only individuals possessing specialized 
medical training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Factual Background

1.  Service connection for an Acquired Psychiatric Disorder

The veteran' service medical records are not available.  
There is a notation dated in December 1998 from the National 
Personnel Records Center indicating that such information was 
likely destroyed in a fire at that facility.

The veteran received treatment at VA and private facilities 
for various disorders from the 1970s to 1998, to include his 
psychiatric illness.

Received in October 1998 was a statement from a private 
caseworker noting that the veteran was treated between 1978 
and 1996 at the Cayey Mental Health Center for an anxiety 
disorder.  

A private physician in October 1998 stated that she first 
treated the veteran in May 1980 for disabilities that 
included a panic disorder.

The appellant was afforded a VA psychiatric examination in 
December 1998.  The veteran reported that he had received 
psychiatric treatment at the VA for three years in the 1980s, 
and had also been treated at Cayey Community Health Center.  
It was noted that he had been unemployed for 23 years and 
received Social Security.  Following mental status 
examination, a diagnosis of anxiety disorder, not otherwise 
specified (NOS), was rendered.  

A private physician in November 1999 indicated that the 
veteran's clinical diagnoses included a severe a mental 
disorder, major depression and a panic disorder.

Received from Department of Health, Mental Health Program 
were extensive clinical records dated between 1978 and 1996 
showing ongoing treatment for psychiatric symptoms primarily 
diagnosed as an anxiety disorder.    

The veteran's Social Security Administration records were 
requested and received.  They include the report of a 
psychiatric evaluation that was conducted for disability 
purposes in November 1975.  It was reported per his mother, 
that the veteran had been restless, hostile, and withdrawn, 
and had gone absent from work sporadically for the past few 
months.  It was noted that while at home, he suffered from 
insomnia, talked nonsense, had auditory hallucinations, and 
had developed multiple somatic symptoms for which he had gone 
to see a doctor, was hospitalized at Cayey and was referred 
for psychiatric help whereupon he was prescribed medication.  
Following mental status examination, a diagnosis of 
schizophrenia, chronic undifferentiated, severe, was 
rendered.  A subsequent psychiatric evaluation report dated 
in January 1977 noted that his psychiatric illness dated back 
three years.  The diagnosis of chronic undifferentiated 
schizophrenia was continued.  A January 1982 psychiatric 
report reflects that the veteran had been receiving treatment 
for is psychiatric illness since 1974.  The Social Security 
Administration records show he was considered disabled 
effective from July 1975 due to schizophrenia, chronic 
undifferentiated type.

Additional records from a mental health facility were 
received indicating that the veteran came under treatment for 
nervous and personality disorders in July 1975.

Analysis

Unfortunately, the veteran's service medical records are 
unavailable and attempts by the RO to locate records 
pertinent to the claims for service connection have been 
unsuccessful.  Therefore the Board must base the current 
decision on the evidence of record.  The Board points out, 
however, that the lack of service medical records is not 
fatal to a claim per se.  The United States Court of Appeals 
for Veterans Claims (Court), in O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991) held that the Board's obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is "heightened" where the service 
medical records are presumed destroyed.  

The clinical evidence indicates that the veteran first began 
to display symptoms of a psychiatric disorder in 1970s, many 
years after service.  There is no medical evidence which 
relates the psychiatric disorder to his period of service.  

There is nothing in the veteran's claims folder, other than 
his contentions, which establishes a clinical link between 
service and the development of a psychiatric disease.  The 
appellant is not shown to have any particular medical 
expertise, and is therefore not competent to express an 
authoritative opinion regarding any medical causation of his 
disability.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).

Therefore, without any corroborating evidence, the Board 
would be resorting to speculation to find that the 
psychiatric disorder is of service onset.  Accordingly, 
without the requisite competent medical evidence reflecting 
that the veteran's psychiatric disability is related to 
service, the claim for service connection must be denied.  
The evidence is thus not in equipoise to warrant the 
application of the benefit of the doubt doctrine.  38 C.F.R. 
§ 3.102 (2003).

2.  Service Connection for a Left Eye Disability

An October 1998 private medical statement reflects that the 
physician had been treating the veteran since 1980 for 
several disorders.  It was remarked that the veteran had 
marked decreased vision in his left eye for many years.

The veteran underwent VA eye examination in December 1998.  
At that time the veteran stated that he had had left eye 
vision loss since birth.  Vision of the left eye was hand 
movements.  Following the examination, diagnoses of 
amblyopia, exotropia, and refractive error of the left eye 
was rendered.  The appellant submitted a signed statement 
dated in October 1999 relating that he had sustained trauma 
to the left eye after a rifle misfire discharged sparks into 
the eye.  He stated that he was treated at that time and had 
had vision problems since that injury.

Analysis

As noted previously, the veteran's service medical records 
are not available and efforts to retrieve them have been 
unsuccessful.  The veteran contends that his current left eye 
disorder was caused by a left eye injury in service in as the 
result of rifle misfire.  However, during the VA examination 
he also indicated that he had problems with his left eye 
since he was a child.  Regardless, there is no medical 
evidence of record which relates the veteran's left eye 
disabilities to service either directly or based on 
aggravation of a preservice disorder.  While the veteran is 
competent to describe an injury and associated symptoms, as a 
layperson he is not competent to make a medical diagnosis, or 
to relate a given medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

There is no competent medical opinion of record that weighs 
in the veteran's favor on the question of whether his 
currently diagnosed left eye disability is related to service 
or was permanently increased in severity as the result of an 
injury therein.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
After weighing the evidence, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection.  

3.  Service Connection for Diabetes Mellitus.

Private medical records dating from 1975 reflect no treatment 
for diabetes.  Upon VA compensation in December 1998, the 
veteran was reported to have stated that he had the onset of 
diabetes at the age of 50.  He was noted to be 59 years old 
at that time.  VA outpatient clinic notes dated in February 
1999 indicated that he carried a diagnosis of diabetes.  

Analysis

The record in this instance shows that while service medical 
records are not available for review, it is clearly 
demonstrated from the clinical records that diabetes mellitus 
is of post service onset and was not clinically manifested 
until many years after discharge from active duty.  Because 
diabetes was not shown to have become manifest within the 
first year after discharge from active duty, service 
incurrence may not be presumed under the chronic disease 
presumption afforded by 38 C.F.R. §§ 3.307, 3.309.  

The Board thus finds in this instance that although the 
veteran asserts that diabetes was incurred in service, there 
is no medical evidence to confirm or substantiate that 
contention.  There is no medical opinion of record which 
links diabetes to service.  As a layperson who is untrained 
in the field of medicine, the veteran himself is not 
competent to provide a medical opinion as to this matter.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of a showing of diabetes within a year following 
discharge from the military, it may not found to have been 
incurred in service on a presumptive basis.  Therefore, 
service connection must be denied.  

4.  Service Connection for Arterial Hypertension.

Private medical records dating from 1975 show that the 
appellant complained of persistent chest pain throughout the 
years which was attributed to anxiety by.  Numerous blood 
pressure readings were obtained throughout the years.  A 
diagnosis of hypertension was first documented in records 
from the Cayey Community Health Center in June 1982 when it 
was noted that the veteran's father had taken him to the 
hospital for treatment of such symptoms.  It was reported at 
that time that he was prescribed medication for hypertension.  
On VA compensation and pension examination dated in December 
1998, the veteran was reported to have stated that arterial 
hypertension had been diagnosed approximately 25 years 
before.  

Analysis

The record in this instance shows that while service medical 
records are not available for review, it is clearly 
demonstrated from the medical evidence that arterial 
hypertension is of post service onset and was not clinically 
manifested until many years after discharge from active duty.  
Because arterial hypertension was not shown to have become 
manifest within the first year of discharge from active duty, 
service incurrence may not be presumed under the chronic 
disease presumption afforded by 38 C.F.R. §§ 3.307, 3.309.  

The Board thus finds in this instance that although the 
veteran asserts that arterial hypertension was incurred in 
service, there is no medical evidence to confirm or 
substantiate that contention.  There is no medical opinion of 
record which links hypertension to service.  As a layperson 
who is untrained in the field of medicine, the veteran 
himself is not competent to provide a medical opinion as to 
this matter.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of a showing of arterial hypertension 
within a year following discharge from the military, it may 
not be found to have been incurred in service on a direct or 
presumptive basis.  See § 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131; 38 C.F.R. §§ 3.307, 3.309.  Therefore, service 
connection for such must be denied.  

5.  Service Connection for Headaches

As indicated previously, the veteran's service medical 
records are presumed to have been destroyed in a fire at the 
National Personnel Records Center and in-service complaints 
of headaches cannot be verified.  Clinical records from the 
Cayey Community Health Center show that the veteran indicated 
in January 1977 that he had a headache that did not go away.  
In October 1982, it was recorded that he was seen for 
symptoms that included headaches.  On VA compensation 
examination for headaches dated in December 1998, the veteran 
was reported to have stated that he had had headaches since 
1977.  Tension headaches were diagnosed.  

Analysis

The clinical history recorded following service indicates 
that chronic headaches were initially manifested in the 
1970s, many years after service.  There is no competent 
clinical evidence of record, which relates the veteran's 
headaches to any aspect of service.  As previously stated the 
veteran as a layperson who is untrained in the field of 
medicine is not competent to provide a medical opinion as to 
this matter.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In view of such, the Board finds that chronic headaches are 
of post service onset, and service connection must be denied.  
The evidence is not equipoise.  As such, the doctrine of 
reasonable doubt is not applicable. 38 C.F.R. § 3.102 (West 
2002).

6.  Service Connection for Low Back Disorder

Upon VA spine examination in December 1998, the appellant 
related that he had moderate low back pain.  History was 
provided to the effect that during basic training in 1957, he 
fell and struck his lower back.  He related that he did not 
go to sickbay for treatment because of a language barrier.  
Following examination and X-rays, diagnoses of minimal lumbar 
dextroscoliosis, myositis and moderate degenerative joint 
disease were rendered.  VA outpatient radiology studies dated 
in January 1999 were interpreted as showing degenerative 
lumbar spondylosis.  

Subsequently received were private medical records from Dr. 
Camacho who noted that the veteran complained of pain in the 
lumbar area in May 1985 and back pain in May 1993.  In 
clinical statements dated in October 1998 and November 1999, 
Dr. Sanchez related that the appellant was being treated for 
low back pain.

Analysis

The Board notes that service medical records are not 
available that might substantiate the veteran's account of 
low back injury in service.  However, the clinical evidence 
does not support a finding that the claimed back trauma in 
service resulted in a chronic disorder.  While no records 
earlier than 1975 have been made available for review, the 
clinical evidence does not record a complaint of back pain 
earlier than the 1980s.  This is many years after service.  
Moreover, the degenerative changes of the lumbar spine now 
indicated on X-ray were not shown to have become manifest 
within the first year of discharge from active duty.  
Therefore, service incurrence may not be presumed under the 
chronic disease presumption afforded by 38 C.F.R. §§ 3.307, 
3.309.  

The Board thus finds in this instance that although the 
veteran asserts that current lumbar spine disability was 
incurred in service, there is no medical evidence to confirm 
or substantiate that contention.  There is no medical opinion 
of record which links low back disability to service except 
for the appellant's own statement to this effect.  However, 
as a layperson who is untrained in the field of medicine, the 
veteran himself is not competent to provide a medical opinion 
as to this matter.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, service connection is not warranted.  
The evidence is not equipoise.  As such, the doctrine of 
reasonable doubt is not applicable. 38 C.F.R. § 3.102 (West 
2002).

7.  Service Connection for a Disability of the Ear, Nose and 
Throat (ENT)

Private clinical records submitted in support of the claim 
from Dr. Sanchez show that the appellant was treated for 
otitis externa in June 1990.  The records do not reflect any 
other diagnosis or disability affecting the ears, nose or 
throat.  Upon VA compensation and pension examination in 
December 1998 to evaluate ENT status, the veteran was 
reported to have stated that he had no symptoms referable 
thereto.  It was recorded that no examination was performed.  
No diagnosis was rendered.  The veteran was seen in 1999 at a 
private facility for upper respiratory complaints

Analysis

The first clinical evidence of a disability involving the 
ears nose, or throat was in the 1990s many years after 
service.  There is no medical evidence of record, which 
relates any current disability involving the ears, nose, or 
throat to his period of service.  The veteran is not 
competent to provide a medical opinion as to this matter.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, service connection for an ENT disorder must be 
denied.  The evidence is not equipoise.  As such, the 
doctrine of reasonable doubt is not applicable. 38 C.F.R. § 
3.102 (West 2002).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for left eye disability is denied.

Service connection for diabetes mellitus is denied. 
 
Service connection for arterial hypertension is denied. 
 
Service connection for headaches is denied. 
 
Service connection for low back disorder is denied. 
 
Service connection for a disability of the ear, nose and 
throat is denied.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



